36 F.3d 1104NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Mary ZEVALLOS, Plaintiff-Appellant,v.SECRETARY OF the UNITED STATES NAVY, Defendant-Appellee.
No. 94-55409.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 20, 1994.*Decided Sept. 22, 1994.

Before:  SNEED, WIGGINS, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Mary Zevallos appeals pro se the district court's order dismissing without prejudice, for failure to effect timely service and for failure to prosecute, her action against the Secretary of Navy.  We review for abuse of discretion,  Townsel v. County of Contra Costa, 820 F.2d 319, 320 (9th Cir.1987), and we affirm.


3
The district court issued an order to show cause why the action should not be dismissed for failure to effect service of the complaint within 120 days of its filing as required by Fed.R.Civ.P. 4(i) and 4(m).  Zevallos responded with a submission showing only that a copy of the summons and complaint had been sent to the Department of the Navy by registered (or certified) mail.  This showing does not indicate that effective service was accomplished because Zevallos was required also to deliver a copy of the summons and complaint to the local United States Attorney and to send a copy by registered or certified mail to the United States Attorney General.  Fed.R.Civ.P. 4(i)(1)(A), (B) and 4(i)(2).  Furthermore, Zevallos did not show any cause for her failure to accomplish timely service.


4
Accordingly, the district court did not abuse its discretion in dismissing Zevallos' action pursuant to Fed.R.Civ.P. 4(m).1


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We need not reach whether dismissal for want of prosecution pursuant to Fed.R.Civ.P. 41(b) and the court's inherent power to achieve the orderly and expeditious disposition of its cases was also proper